McALISTER, J.
(Concurring Specially.) — Inasmuch as the appointment of appellant by the county attorney and the approval of his appointment by the board of supervisors were in pursuance of the authority conferred by section 7, chapter 162, Session Laws of 1919, a compliance with the remaining provision of that section, namely, the fixing of the salary by the board of supervisors for the person so appointed, was a condition precedent .to the enforcement of a claim for services arising under its terms: After the appointment was filed with the board, that body’s first duty, in reference thereto, was either to approve or disapprove, and when its action resulted in approval a second duty, just as important as the first, arose, which was the fixing of the salary to be paid the person whose' appointment had been approved. It is not provided just when the second duty shall be performed — whether at the same time as the first one or subsequently — but it is clear that the board had no option other than to perform it,' especially after appellant had entered upon the performance of the services required of him as'a result of his appointment and its approval.
Under the circumstances, appellant was justified in assuming that the board would fix the salary after the services had been performed, or partly so, and that it would' be p'lacécbat" a sum. that would properly compensate'him, for the amount of- the salary was in its *229discretion, as well as the question of approval or disapproval of his appointment, but the fixing of a salary in some amount — whether properly compensatory or not — after approving the appointment,, was a duty which undoubtedly could have been compelled in a proper proceeding before, during, or after the rendering of the services. The statement in the opinion of Judge BAKER that “if the salary has not been fixed by the supervisors the appellant should take measures to have it so fixed before demanding payment” prescribes the course of action open to him then, or afterwards.
The order sustaining appellee’s demurrer was correct, and I therefore concur in the well-stated opinion prepared -by Judge BAKER.